DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2021 has been entered. 

Claim Rejections 35 USC 101
	Claims 2-22 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) 
Claims 16, 21 are directed toward system and methods.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1, 10 and 19 are directed toward the abstract idea of predicting a distress on a physical component, which comprises a mathematical concept.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that 
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Although the claim recites receiving the environmental and operational data and the modeling data as parameters from memory, there are no positively claimed limitations regarding the operation of the vehicle.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 16, 21 are implemented on a computer and there are no further limitations or structural elements, e.g. the engine or other components that go beyond the computer, it can clearly be seen that the abstract idea of predicting the distress on a component is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that 
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to implement a mathematical concept, such as calculating a predicted distress on a physical component in Applicant’s claims, is a well-understood, routine and conventional activity.
Thus, since claims 16, 21 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 2-15, 17-20, 22 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-15, 17-20, 22 are also rejected under 35 USC 101.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-9, 11-12, 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kessie (US 2016/0259873) in view of Kaushal (US 2009/0228408), and Spiro (US 2018/0173217)
As to claim 21 Kessie discloses a method of predicting distress on a physical component, the method comprising:
receiving, via the data controller, observed distressed data associated with the physical component (Paragraph 25 “During maintenance operations, observations may result from visual inspection of an aircraft part. The sensed or observed data may result from observation via visual inspection with or without the aid of electro-optical equipment such as a boresight system or the aid of radiometric or spectrographic systems. Pre-processing of observation data may include processing observation data with image enhancement or predictive algorithms. Modeling of the data with processing-intensive routines such as provided by finite element analysis may further enhance the observational data.”), and obtaining from a distress rank module, a distress rank output value associated with the observed distress data (Paragraph 28 “Accordingly, the processor obtains data representing a distress rank model (DRM) 202 for the aircraft part. The DRM 202 ranks the relative observed hardware distress levels and then uses regression analysis of multiple aircraft part sensor data to determine an optimum transfer function to ascertain a DRM value that quantifies the hardware distress for the aircraft part.”);
Generating via a predictive module, a predictive model representative of a failure of the physical component based on parameters including at least one of environmental data, operational data, and modeling data associated with the physical component, each of the at least one environmental data, operational data and modeling data being obtained by the predictive module (Paragraph 28 “As described above, the processor at the data operations center 50 obtains data relating to the observed state, condition or operational environment of an aircraft part, which data may be plotted as shown for example in a scatter diagram 200 in FIG. 3. Accordingly, the processor obtains data representing a distress rank model (DRM) 202 for the aircraft part “, Paragraph 31 “FIG. 4 depicts an exemplary CDM 302 versus a domain 304 for a set of parts. The CDM 302 determines the physical phenomenon driving the distress and describes the relative hardware distress. Multiple data points depicting CDM values for aircraft parts are shown, plotted on the y-axis”, Paragraph 33 “Based on the ascertained values for the DRM and the CDM, an aircraft part is located in a zone defined by the model values and its relation to the thresholds. Based on a zone for the part, the processor may generate an action related to the aircraft part and its CDM and DRM values.”);, wherein the predictive model provides a distress output value (Claim 9 “The method of claim 1 wherein ascertaining the CDM value is based at least in part on measuring of a physical parameter or finite element analysis or predictive algorithms associated with the part.”);;
Kessie does not explicitly disclose comparing, via a comparative module, the distress output value to the distress rank output value to output a mathematical difference
Kaushal teaches:
comparing, via a comparative module, the distress output value to the distress rank output value to output a mathematical difference (Paragraph 91 “Summary generator 845 thus generates a vector of components for normal data, whereas surprise score generator 835 can incorporate, and rank or weight substantially all such differences in components of the vector and compute a net degradation surprise score for the tool system that reflect a health condition of the tool system and reflect how far "away from normal" the tool system is.”, Paragraph 109 “Self-conceptualization component 530 flags a failure in comparator 1120 when the average difference between predicted pressure values and collected pressure data (e.g., as reported by a pressure sensor residing in sensor component 378) fails to remain within user-specified bounds--e.g., average difference is to remain within 5% of predicted pressure.”);
Communicating the mathematical difference to the predictive module and tuning, via the predictive module, the predictive model by adjusting at least one parameter of the parameters and generating an updated predictive model, the updated predictive model providing an updated distress output value(Paragraph 91 “Summary generator 845 thus generates a vector of components for normal data, whereas surprise score generator 835 can incorporate, and rank or weight substantially all such differences in components of the vector and compute a net degradation surprise score for the tool system that reflect a health condition of the tool system and reflect how far "away from normal" the tool system is.”, Paragraph 109 “Self-conceptualization component 530 flags a failure in comparator 1120 when the average difference between predicted pressure values and collected pressure data (e.g., as reported by a pressure sensor residing in sensor component 378) fails to remain within user-specified bounds--e.g., average difference is to remain within 5% of predicted pressure.”);;
 Wherein the updated predictive model is generated when the mathematical difference fails to satisfy a predetermined threshold(Paragraph 91 “Summary generator 845 thus generates a vector of components for normal data, whereas surprise score generator 835 can incorporate, and rank or weight substantially all such differences in components of the vector and compute a net degradation surprise score for the tool system that reflect a health condition of the tool system and reflect how far "away from normal" the tool system is.”); and
(Paragraph 91 “Summary generator 845 thus generates a vector of components for normal data, whereas surprise score generator 835 can incorporate, and rank or weight substantially all such differences in components of the vector and compute a net degradation surprise score for the tool system that reflect a health condition of the tool system and reflect how far "away from normal" the tool system is.”, Paragraph 109 “Self-conceptualization component 530 flags a failure in comparator 1120 when the average difference between predicted pressure values and collected pressure data (e.g., as reported by a pressure sensor residing in sensor component 378) fails to remain within user-specified bounds--e.g., average difference is to remain within 5% of predicted pressure.”);.
It would have been obvious to one of ordinary skill to modify Kessie to include the teachings of calculating a difference between the distress output and the distress rank value for the purpose of predicting a failure in the component.
Kessie does not explicitly disclose the distressed output value being scaled before being compared to the distress rank output value.
Spiro teaches of scaling the different ranking metrics before comparing to distress rank output value (Paragraph 142 “If there is one statistical metric, e.g. a mean difference between each other sensor log 53 and the target sensor log 212 based on measured values from a single sensor 19, then the ranking may be determined by sorting the sensor logs from lowest to highest mean difference. Alternatively, when the target sensor log 212 and the other sensor logs 53 each include two or more measured values at each time, a ranking metric may be used. A ranking metric may be calculated by combining multiple statistical metrics into a single value, for example, by summing the individual statistical metrics with or without weightings.”, Paragraph 170 “For example, if there is one statistical metric, e.g. a mean difference between each other sensor log 53 and the target sensor log 212 based on measured values from a single sensor 19, the ranking may be determined by sorting the sensor logs from lowest to highest mean difference. Alternatively, when the target sensor log 212 and other sensor logs 53 each includes two or more measured values at each time, a ranking metric may be used. A ranking metric may be calculated by combining multiple statistical metrics into a single value, for example, by summing the individual statistical metrics with or without weightings.”)
Spiro further teaches wherein the updated predictive model is generated wherein the mathematical difference fails to satisfy a predetermined threshold (Paragraph 144 “In other examples, the comparable sensor logs 53 may include all sensor logs 53 having statistical metrics and/or ranking metrics which exceed a predefined threshold or user selectable threshold. Alternatively, the comparable sensor logs 53 may include all sensor logs 53 having statistical metrics and/or ranking metrics which are less than a predefined threshold or user selectable threshold.”);


As to claim 2 Kessie discloses a method wherein the observed distress data includes a first set of distress data that includes 20 data points or more (Paragraph 29). 
As to claim 3 Kessie discloses a method further including obtaining a second set of distress data wherein tuning the predictive model is based on one of the first set of distress data or the second set of distress data (Paragraph 28). 
As to claim 4 Kessie discloses a method wherein the second set of distress data includes 5 data points or more (Paragraph 28, Figures 3-4). 
As to claim 6 Kessie discloses a method wherein the display is a graph (Paragraph 28). 
As to claim 7 Kessie discloses a method wherein the physical component is a component of an aircraft (Paragraph 28). 
As to claim 8 Kessie discloses a method wherein the at least one parameter one of operation parameters of the physical component, design specific parameters specific to the physical component, or environmental parameters of the physical component(Paragraph 28). 
As to claim 9 Kessie discloses a method wherein the first set of distress data is based in part on physical inspection of the physical component (Paragraph 36). 
As to claim 11 Kessie discloses a method wherein performing the method is part of developing an inspection schedule of the physical component (Paragraph 33). 
 (Paragraph 28). 
As to claim 14 Kessie discloses a method wherein tuning the predictive model includes reformulating the parameters (Paragraph 34). 
As to claim 15 Kessie discloses a method wherein the reformulating the parameters is based on a different cumulative damage model of the modeling data (Paragraph 36). 
As to claim 16 the claim is interpreted and rejected as in claim 1. 
As to claim 17 Kessie discloses a system wherein the predictive module can further reformulate the parameters when the difference between the distress output and the distress rank is not within the threshold (Paragraph 34). 
As to claim 18 the claim is interpreted and rejected as in claim 15.
As to claim 19 Kessie discloses a system wherein distress rank module can further determine the distress rank output value of the physical component based on a first set of distress data or a second set of distress data accessed from the memory (Paragraph 28). 
As to claim 20 the claim is interpreted and rejected as in claim 10.
As to claim 22 Kaushal discloses a method of predicting wherein the updated predictive model provides an updated distress output value;
comparing, via the comparative module, the updated distress output value to the distress rank output value to output an updated mathematical difference(Paragraph 91, 109); and
 (Paragraph 91, 109).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kessie (US 2016/0259873) in view of Kaushal (US 2009/0228408), and Spiro (US 2018/0173217) as applied to claim 21 above, and in further view of Bonanni (US 2007/0198215)
As to claim 5 Bonanni teaches a method further including preparing a display illustrating the predicted distress on the physical component(Paragraph 47)  It would have been obvious to one of ordinary skill to modify Bonanni to include the teachings of displaying the health of the components for the purpose of making and planning maintenance on the aircraft.. 

Claim 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kessie (US 2016/0259873) in view of Kaushal (US 2009/0228408), and Spiro (US 2018/0173217) as applied to claim 21 above, and in further view of Goldfine (US 2004/0225474)
As to claim 10 Goldfine teaches a method wherein performing the method is part of modifying a design change of the physical component (Paragraph 32).  It would have been obvious to one of ordinary skill to modify Kessie to include the teachings of modifying a design change of the physical component for the purpose of determining the flaws of the potential design and correct them.
As to claim 13 Goldfine teaches a method wherein the method further comprises using a set of design specific data related to the physical component as a parameter of  (Paragraph 32). It would have been obvious to one of ordinary skill to modify Kessie to include the teachings of including design specific data related to the component for the purpose of the purpose of determining the health and potential inspection models based on the current design of the part.

Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive. 
On page 7 of the applicant’s arguments applicants argue that the claims go beyond reciting an abstract idea.
The examiner respectfully disagrees with the applicants arguments.  The additional steps of generating a predictive model involves obtaining external parameters, such as environmental, operational, and modeling data, and transforming the data into a model that can be applied to a physical component for stress prediction is a mathematical concept.  Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to implement a mathematical concept, such as calculating a predicted distress on a physical component in Applicant’s claims, is a well-understood, routine and conventional activity. 
Applicants arguments with respect to claims 2-22 are moot in view of a new grounds of rejected as set forth above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IMRAN K. MUSTAFA

Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
6/18/2021